The cause being submitted without argument, Judge Roane pronounced the Court’s Opinion, that the said Decree be reversed with costs; and (Barton having died since the appeal, whereupon his executors had been made parties by scire facias,) that a decree be entered injoining the appellees, and «those claiming under them, to remove “ all and every obstruction or obstructions, by them op- “ posed, by inclosures or otherwise, to the free and full “ use, by the appellant, his heirs and assigns, of the “ streets specified in the plat and survey of Bartholomew “ Fuller, filed as an exhibit in this cause, and open the “ said streets to the free and full use of the said appel- “ lant, his heirs and assigns; and that they permit the “ said appellant, his heirs and assigns ever thereafter to “ enjoy the use of the said streets, without future let, hindrance or molestation.”